 
EXHIBIT 10.1
 
* Confidential Treatment Requested Under
17 C.F.R. §§200.80(b)(4), 200.83 and 240.24b-2
WFI
4810 Eastgate Mall
San Diego, CA 92121
(858) 228-2000
 
August 04, 2002
 
Gregory M. Jacobsen
3 Prairie Falcon Lane
Littleton, CO 801227
 
Email: Gjacob1039@aol.com
Fax: 303 972 7842
 
Dear Gregory:
 
We are pleased to offer you the position of Corporate Executive Vice President,
President of Outsourcing reporting to Masood Tayebi, Chief Executive Officer.
This letter is our formal offer of employment and requires your written
acceptance. If you accept this offer, we expect you to begin work at WFI on or
before July 30, 2002.
 
The specific terms of your employment are listed on the attached “Additional
Terms and Conditions.” The terms of this letter, including the attached
Additional Terms and Conditions, will become effective only upon execution by
both you and WFI.
 
Your employment is on an “at-will” basis. Therefore, you may terminate your
employment, and WFI may terminate or alter the conditions of your employment at
any time, for any reason, with or without cause and with or without notice.
General terms of your employment are described in the WFI Employee Handbook, as
revised from time to time. WFI expects that you will read and abide by all
guidelines set forth in the Employee Handbook, plus any other policies and
practices adopted by WFI from time to time.
 
This letter (together with the Additional Terms and Conditions) and the enclosed
Proprietary Information and Innovations Agreement are the entire agreement
between you and WFI regarding your employment. This letter and the Proprietary
Information and Innovations Agreement supersede all prior or contemporaneous
agreements*, promises, communications and/or understandings between you and WFI,
whether written or oral. These agreements may be modified or changed only with
the Vice President of Human Resources’ written approval.
 
Greg, we look forward to you joining the WFI team. Please do not hesitate to
contact me at 858-228-2398 if you have any questions.
 
Very truly yours,
Wireless Facilities, Inc.
 
Accepted and Agreed
/s/    Naomi Whitacre

--------------------------------------------------------------------------------

 
/s/    Greg Jacobsen        

--------------------------------------------------------------------------------

Naomi Whitacre
Vice President, Human Resources & Corp Ops
 
Greg Jacobsen                                             7-30-02
New Employee Name                                   Date

 
*It is expected that you will finalize the Proprietary Information and
Innovations Agreement by August 16, 2003 and should there be any changes to your
offer letter as approved by Masood Tayebi they will be completed at the same
time.
 
Please sign and fax back this letter, including the attached Additional Terms
and Conditions, to Naomi Whitacre at 858-228-2030 immediately. Upon receipt of
your signed letter we will send you a complete employment package. Your
employment or continued employment is contingent upon successfully passing our
standard background investigation.
 
Page 1 of 4



--------------------------------------------------------------------------------

 
Additional Terms and Conditions of Employment
 
Compensation and Benefits
 
In accordance with WFI’s standard payroll policies you will be compensated on a
bi-weekly basis at $7,692.31, per payroll, which is an annualized salary of
$200,000. Your Exempt position is not eligible to receive overtime wages. You
will receive a one-time sign-on bonus of $40,000 paid 30 days following your
date of hire. Your performance and contribution to the success of WFI will
determine the amount of your base salary increase in 2003 and thereafter. You
may be eligible to participate in the Company’s profit sharing and other bonus
programs at the sole discretion of the Company. You must be on the active
payroll at the time of payment in the year it is distributed to qualify for
payment. As part of the Company’s annual review of compensation for the
Executive Team, which occurs in January of each year, your compensation package
will be reviewed and agreed to with Masood Tayebi, your base compensation will
be increased in January 2003.
 
Stock Options
 
Subject to Board approval, you will be granted options to purchase 200,000
shares of WFI Common Stock, at the market price on the date of grant subject to
the terms and conditions of the Stock Option Plan pursuant to which the options
were granted. Initial grant of 200,000 options, set at the lowest price possible
based on the several-week window around start date. These options vest over 4
years, with ¼ vesting after year 1, and the remainder vesting monthly over the
following 36 months. As part or the Executive Team, the Compensation Committee
of the Board of Directors will review you for additional options each year.
 
2002 Bonus Opportunity
 
There are three specific objectives, which if achieved before 1/01/03, will
result in additional option grants.
 

 
A.
 
[...***...]

 

 
B.
 
[...***...]

 

 
C.
 
[...***...]

 
If either “A” or “B” is achieved, then you will be granted 50,000 options at the
then-current price. If both “A” and “B” are achieved, then you will be granted
an additional 20,000 option grant. If “C” is achieved at any time before year
end, you will receive a grant of 20,000 options. All of these options will vest
immediately upon receipt.
 
2003 Bonus Opportunity
 
Starting in 2003 and each year thereafter, you will be eligible to earn
additional performance based compensation (“bonus compensation”) under a Bonus
Plan. This bonus compensation will be equal to between 75% and 100% of the then
current base salary at full achievement of the Bonus Plan. The Bonus Plan, the
specific goals, MBO’s, and the specific    % of bonus reward paid out in cash or
equity will be mutually agreed upon by Masood Tayebi, CEO and you within three
(3) months from your date of hire. The Bonus Plan will be revised and defined at
the beginning of each fiscal year, but generally, the Bonus Plan will set forth
goals to be achieved each year, such as 1) Company revenue; 2) Company EBITDA;
3) [...***...]; and 4) other such factors. A sliding scale will be used to
measure and administer each goal down to a floor below which no payment will be
made. All monies earned by you under the Bonus Plan will be paid within 60 days
from the end of the fiscal year. In the event of termination of your employment
for any reason other than cause, any bonus will be prorated for the length of
your employment during the fiscal year and paid within 60 days from the end of
the fiscal year.
 
Page 2 of 4
 
*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 
Change of Control
 
Upon Change of Control, 50% of the remaining portion of the original option
grant will immediately vest. The balance of the original grant will vest over
the following 18 months, with 1/6 vesting every 3 months. However, this 18 month
schedule only applies to equity that has a longer vesting period than 18 months.
Whatever portion of the original option grant that is set to vest within that 18
month time frame continues to vest according to the original vesting schedule.
 
Severance
 
You will receive six (6) months base salary if terminated without cause. If
terminated within year one (1), this severance will include the amount of equity
options that correspond to the number of days of employment. (So, if terminated
without cause on the four (4) month anniversary, then 4/48ths of the original
option grant will vest, or roughly 16,666.67 shares.)
 
For purposes of this offer, “cause” condition only occurs if the Company
terminates you after you: (a) shall have been convicted of any felony including,
but not limited to, a felony involving fraud, theft, misappropriation,
dishonesty, or embezzlement; (b) shall have committed intentional acts of gross
misconduct that materially impairs the goodwill or business of the Company or
cause material damage to its property, goodwill, or business; or (c) shall have
refused to, or willfully failed to, perform his material duties, provided,
however, that no termination under this subparagraph shall be effective unless
you do not cure such refusal or failure to the Company’s satisfaction as soon as
practicable after the Company gives you written notice identifying such refusal
or failure (and, in any event, within thirty (30) calendar days after receipt of
such written notice). No act or failure to act on the part of you shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that this action or omission was in the best
interests of the Company.
 
Relocation
 
There is no immediate relocation made as part of this new hire offer. However,
if/when it is mutually agreed to by the Company and the President of the
Outsourcing Group that a move to San Diego is in the best interests of the
business, then WFI will provide a one-time lump sum payment to assist you with
your relocation to San Diego.
 
Miscellaneous
 
As you will be working in a home office, you will be reimbursed for a normal
business and fax telephone line, long distance charges, DSL and ISP access.
Other expenses will be reimbursed in accordance with the Company’s standard
Expense Reimbursement Policy and the Business Use and Reimbursement for Cell
Phones, Pagers and other Telecom Devices.
 
Proprietary Information and Innovation
 
WFI expects that, during and after the term of your employment, you will not
disclose to third parties, utilize for your own benefit, or otherwise make use
of any of the WFI’s trade secrets or other confidential or proprietary
information concerning WFI, except to the extent necessary to carry out your
obligations to WFI. Please sign and return the enclosed Proprietary Information
and Innovations Agreement, which contains, among others, your promise not to
recruit any employees of WFI, or, through the use of improper means, its clients
and contractors for a period of one year following the termination of your
employment relationship with WFI. In addition, by signing this letter, you
represent that your acceptance of this offer and your employment with WFI does
not and will not violate or otherwise conflict with any other agreement to which
you may be party.
 
Page 3 of 4



--------------------------------------------------------------------------------

Dispute Resolution
 
Except for certain employment discrimination clams brought under federal law,
and except for claims for which injunctive relief would be permitted under the
provisions of the Proprietary Information and Innovations Agreement, any
controversy or claim arising out of, or relating to your employment relationship
with WFI, and any agreements hereafter entered into between you and WFI in
connection with your employment relationship, shall be settled by binding
arbitration in accordance with the then current Employment Dispute Resolution
Rules (the “Rules”) of the American Arbitration Association (the “AAA”), to the
extent such rules do not conflict with any provision of this paragraph. Such
Arbitration shall be held in San Diego, California, before a single neutral
arbitrator selected in accordance with the Rules. WFI will pay the arbitrator’s
fee and any costs directly associated with the use of arbitration that are
imposed by the AAA. Any award, order or judgment pursuant to arbitration under
this paragraph must be in writing, and shall be deemed final and binding and may
be entered and enforced in any state or federal court of competent jurisdiction.
Both you and WFI agree to submit to the jurisdiction of any such court for
purposes of the enforcement or any such award, order or judgment.
 
Return of Company Property; Payroll Deductions
 
Your acceptance of this offer constitutes your authorization to offset any
amount that you owe WFI, including advances and reimbursements for equipment not
returned, after written demand made by, from any amount that the company may owe
you, including wages, commissions, bonuses payable or pending expense
reimbursements.
 
Transfer of Personal Information to Third Parties
 
Upon confirmation of your acceptance of this offer, WFI will forward information
to the following companies, unless you indicate that you do not want us to do
so. Personal information to be forwarded includes your name, address, social
security number, telephone number, birthdate, etc., and will be used for the
following purposes:
 
E*TRADE Business Solutions: stock option administration
 
ProBusiness Solutions: payroll and payroll tax processing
 
Outside Benefits Administrator: health and life insurance benefits
 
Each of these third parties must maintain the confidentiality of your personal
data and use it only for the above-stated purposes.
 
Effect
 
These Additional Terms and Conditions form an integral part of your offer of
employment, but nothing herein is intended to change the at-will nature of your
employment.
 
Page 4 of 4